Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 23 December 2020 the following has occurred: Claims 1-2, 5, 8-14, 18 and 29-30 have been amended; Claims 39-41 are newly added.
Claims 1-2, 5-14, 16-25, 27-31, and 34-41 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 23 December 2020 and 30 March 2021, have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-14, 16-25, 27-31, and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0033169 (hereafter “de Waele”), in view of U.S. 

Regarding (Currently Amended) claim 1, de Waele teaches a web-based medical patient monitoring system (de Waele: Figures 3, 6, Abstract, “A system, method and non-transitory computer-readable storage medium used to control the display of a display device”, paragraph [0017], “sample data is received. Data may be received from any source (e.g., directly from patient monitoring equipment”, and paragraph [0027], “The system 600 also includes a data interface 640 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., receipt of sample data in step 310) with external data sources”), comprising:
--one or more processors (de Waele: Figure 6, element 620, and paragraph [0027], “The system 600 also includes a processing element 620, which may include one or more microprocessors capable of executing code such as the code for implementing the method 300”); and
--a memory, coupled to the one or more processors, on which are stored instructions for receiving and displaying patient historical data (de Waele: Figure 6, element 610, and paragraph [0027], “The system 600 includes a data storage element 610 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 610 may store code for implementing the method 300… one or more microprocessors capable of executing code such as the code for implementing the method 300”. Also see, Figure 3, and 
--receive historical patient data associated with a patient (de Waele: Figure 3, element 310, and paragraph [0017], “In step 310, sample data is received. Data may be received from any source (e.g., directly from patient monitoring equipment, from a data archive, etc.) and may be in real-time (e.g., received as it is measured) or at any other time… a clinician may select a time interval of interest for a patient) or automated (e.g., a patient's bedside display may automatically select the immediately preceding 24 hour time interval”); and
--display selected historical patient data in a […] user interface (de Waele: Figure 6, element 630, paragraph [0017], “In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient)”, paragraph [0023], “the selected pixel column is rendered with traditional line plotting… if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability”, and paragraph [0027], “The system 600 also includes a user interface 630, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 400) to a user”), the […] user interface comprising: […];
--a signals pane, configured to display a lane of a predetermined time interval of the selected historical patient data (de Waele: Figures 1-2, and paragraph [0015], “One common technique that may be used to gain greater insight into the contents of a signal plot is zooming in on a selected time interval, such as time interval 140 of FIG. 1. FIG. 2 illustrates a display 200 with heart rate 210 plotted over time 220, with the interval of time 220 corresponding to time interval 140 of FIG. 1”); […];
--wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface […] (de Waele: Figure 6, element 610, and paragraph [0027], “The system 600 includes a data storage element 610 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 610 may store code for implementing the method 300… one or more microprocessors capable of executing code such as the code for implementing the method 300”. Also see, Figure 3, and paragraphs [0017]-[0026], for receiving and displaying historical data);
--display in the lane a sequence of [… distribution statistics …] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level (de Waele: Figures 1, 5, paragraphs [0014]-[0016], “the rendering method may be selected based on the level of a complete signal, depending on the zoom level. When the level is zoomed out, meaning more pixels per column, the exemplary system may switch… representation”, paragraphs [0018]-[0019], “the selection of sample data made in step 320 is divided into pixel columns… The pixel columns may be considered as time bins, each of which contains a plurality of samples”, paragraph, [0021], “If the number of samples included in the column is greater than a threshold value, display of the pixel column is altered”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability. A variety of techniques may be used to accomplish this enhancement…the alternative display may take the form of selective display of mean and quantiles… a first line mean of the sample, a second line 530 indicating the 25% quantile of the sample, a third line 540 indicting the 75% quantile of the sample, a cluster of points 550 indicating minimum values, and a cluster of points 560 indicating maximum values”. As well as, at least, paragraphs [0022], [0029]. The Examiner notes that this distribution information although not a box plot, consists of the same 5 elements making up what a box plot is (i.e., median, 1st/3rd quartiles, min/max), and corresponds with Applicant’s specification paragraph [0066], and as shown in Figure 1, is a sequence of distribution statistics is shown) and 
--a waveform responsive to the zoom level not exceeding the threshold zoom level (de Waele: Figure 3, paragraphs [0015]-[0016], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting"… the rendering method may be selected based on the level of a complete signal, depending on the zoom level... When the level is zoomed in, the exemplary system may switch to interpolation rendering”, and paragraph [0023], “If, in step 350, it is determined that the selected pixel column should not have its display altered, then in step 360 the selected pixel column is rendered with traditional line plotting”. As well as, at least, paragraphs [0021]-[0022]): and […],
--wherein the historical patient data displayed in the lane is automatically adjusted between the waveform and the [… distribution statistics …] based on the zoom level (de Waele: Figure 5, paragraph [0016], “the rendering method may be selected based on the level of a complete signal, depending on the zoom level. When the level is zoomed out, meaning more pixels per column, the exemplary system may switch to a histogram representation. When the level is zoomed in, the exemplary system may switch to interpolation rendering”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability.. Also see, at least, paragraphs [0020]-[0026]. The Examiner notes the definition of linear interpolation provided in paragraph [0015], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting."”, this is a waveform display and is adjusted to distribution information (i.e., quartiles or histograms), and further noting histograms read on the sub-intervals in the lane and are not waveforms).
de Waele may not explicitly teach (underlined below for clarity):
--display selected historical patient data in a graphical user interface, the graphical user interface comprising:
--a patient pane, adapted to display patient identifying information;
--a configuration pane, adapted to control display of the selected historical patient data in the signals pane; and
--a navigation pane, configured to display selectable indications of available historical data,
Kelly teaches a web-based patient monitoring system (Kelly: Figure 1, elements 26, 28, Figures 3-18, and paragraphs [0003]-[0005], [0015], [0018]-[0019]), in which
--display selected historical patient data in a graphical user interface (Kelly: Figures 1, 2, 5, 6, 16-18, paragraphs [0033]-[0034], “a waveform section 520 contains waveforms and their associated physiologic data values and the physiologic data section 530 contains the physiologic data values. The queued events section 510 lists the temporarily saved waveforms… a historical queue component (not shown in FIG. 2) allows a clinician to view permanently saved waveforms and physiologic data values from a central location… A title bar displays the title of the selected event, the event start date and time, and the duration of the event”. As graphical user interface comprising:
--a patient pane, adapted to display patient identifying information (Kelly: Figures 3-18. The Examiner interprets the patient name, age, gender, date of birth that can be scene towards the top of the figures a patient pane displaying patient identifying information);
--a configuration pane, adapted to control display of the selected historical patient data in the signals pane (Kelly: Figures 3-18, and paragraphs [0038]-[0039], “control buttons are provided to the clinician by the time manipulation component that allow the clinician, in various embodiments, to scroll through, skip forward, via a skip forward button, skip backwards, via a skip backwards button, play, rewind, via a rewind button, or fast-forward, via a fast forward button, the waveform and increase or decrease the zoom percentage of a selected waveform…. A clinician may also choose to scroll horizontally through the paused waveforms to review different sections of a waveform… Once the clinician is ready to return to the real-time display, such as by clicking a real-time button, the real-time component resumes the display to the moment in time when the real-time button was clicked and a real-time display is provided”); and
--a navigation pane, configured to display selectable indications of available historical data (Kelly: Figures 1, 2, 5, 6, 16-18, paragraph [0033], “Queued events section displays all of the temporarily saved waveforms…. Columns in the queued events section include a date/time column and a title column. The date/time column shows the start date and time for the event that was saved. The title column displays the title of the event that was saved. Details for each event may be displayed”. As well as, at least, paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0059]. The Examiner interprets queues shown in Figures 5 and 6, elements 510, 
One of ordinary skill in the art before the effective filing date would have found it obvious to include a GUI displaying a patient pane displaying patient identification information, a configuration pane, and a navigation pane displaying available historical data as taught by Kelly within the system for automatically adjusting the format of selected historical data to be displayed based on a zooming threshold as taught by de Waele with the motivation of “allow[ing] clinicians to remotely access, annotate, measure, and save real-time and historical physiologic data” (Kelly: paragraphs [0001]-[0005]).
de Waele and Kelly may not explicitly teach (underlined below for clarity):
--wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface comprise instructions that when executed cause the one or more processors to modify a zoom level responsive to a zoom widget of the configuration pane;
--display in the lane a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level and a waveform responsive to the zoom level not exceeding the threshold zoom level: and […], wherein the historical patient data displayed in the lane is automatically adjusted between the waveform and the box plots […] based on the zoom level.
Muhsin teaches a medical monitoring system that receives physiological parameters associated with a patient and displays an analytical presentation view of the data, in this case, a box plot as well as a distribution plot, and allows for use of zooming widget to zoom in and out 
--wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface comprise instructions that when executed cause the one or more processors to modify a zoom level responsive to a zoom widget of the configuration pane (Muhsin: paragraph [0058], “A pinch 412 is a finger control gesture that expands or contracts the field of view on the display 104… Moving the touch points apart from each other zooms in on the field of view, enlarging it, while moving the touch points together zooms out on the field of view, contracting it”, paragraph [0069], “A trend line control enables the user to zoom in by pinching in, zoom out by pinching out”, paragraph [0118], “a user may interrupt replay to pause, speed up or slow down the replay, zoom in or out on a time period, switch to another time period, end replay, change display elements”);
--display in the lane a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level and a waveform responsive to the zoom level not exceeding the threshold zoom level: and […], wherein the historical patient data displayed in the lane is automatically adjusted between the waveform and the box plots […] based on the zoom level (Muhsin: Figure 6A, elements 604, 608, Figure 6C, 6E, 7 and paragraphs [0031]-[0032], “The display provides measurement data for a wide variety of monitored parameters for the patient under observation in numerical or graphic form, and in various embodiments”, paragraphs [0081]-[0084], “the display 104 is configurable to permit the user to adjust the manner by which the physiologic parameters are presented on the display 104… the display 104 automatically scales its presentation of information… box-and-whisker analytical presentation views 604… distribution analytical presentation views 608”, paragraphs [0088]-[0092], “As 
One of ordinary skill in the art before the effective filing date would have found it obvious to include displaying box plots and using a zoom widget to adjust the zoom level as taught by Muhsin within the zooming thresholds to adjust the format of the display data between waveform and distribution information as taught by de Waele and Kelly with the motivation of “advantageously provid[ing] a trend of a monitored value or physiological parameter at a mere glimpse” (Muhsin: paragraphs [0088]-[0092]).
de Waele, Kelly and Muhsin may not explicitly teach (underlined below for clarity):
--display in the lane a sequence of box plots and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level and a waveform responsive to the zoom level not exceeding the threshold zoom level: and […], wherein the historical patient data displayed in the lane is automatically adjusted between the waveform and the box plots and violin plots based on the zoom level.
Spitzer teaches a web-based application in which a dataset (historical patient data) can be received and a box plot and violin plot generated and displayed representing a visualization of the distribution information in the dataset (Spitzer: Figure 1b and columns 1-2), in which
--display in the lane a sequence of box plots and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level and a waveform responsive to the zoom level not exceeding the threshold zoom level: and […], wherein the historical patient data displayed in the lane is and violin plots based on the zoom level (Spitzer: Column 1, “The box plot, also known as the box-and-whisker plot, represents both the summary statistics and the distribution of the primary data. The box plot thus enables visualization of the minimum, lower quartile, median, upper quartile and maximum of any data set (Fig. 1b)… Other variations, including bean plots and violin plots, reveal additional details of the data distribution. These latter variants are less statistically informative but allow better visualization of the data distribution”, and column 2, “an open-source application, called BoxPlotR, and an associated web portal that allow rapid generation of customized box plots. A user-defined data matrix is uploaded as a file or pasted directly into the application to generate a basic box plot with options for additional features. Sample size may be represented by the width of each box in proportion to the square root of the number of observations… The underlying data distribution may be visualized as a violin or bean plot”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Spitzer within teaching of de Waele, Kelly and Muhsin since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the visualization of data as a box plot and violin plot as taught by Spitzer for the automatic adjustment between waveform and distribution information based on a zoom level as taught by 
de Waele, Kelly, Muhsin and Spitzer may not explicitly teach (underlined below for clarity):
--responsive to a selection of one of the box plots, display statistical information corresponding to the selected box plot,
Zahniser teaches responsive to a selection of one of the box plots, display statistical information corresponding to the selected box plot (Zahniser: paragraphs [0094]-[0095], “a technician can select a subset of measured values in one of the plots by clicking… Summary statistics featuring numerical values associated with the selected points are displayed when this selection is complete, for example, in a pop-up window”, paragraph [0104], “When a particular lot is selected, statistical values associated with the lot (e.g., standard deviation SD, coefficient of variance CV, and number of measurements of the sample n) can be displayed in a popup display box”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include the selection of displayed data to display statistical information corresponding to the selection as taught by Zahniser within the display of box plots and statistical information on a user interface as taught by de Waele, Kelly, Muhsin and Spitzer with the motivation of “improve[ing] a technician's ability to observe and monitor trends” (Zahniser: paragraph [0097]).

Regarding (Currently Amended) claim 2, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in control buttons are provided to the clinician by the time manipulation component that allow the clinician, in various embodiments, to scroll through, skip forward, via a skip forward button, skip backwards, via a skip backwards button, play, rewind, via a rewind button, or fast-forward, via a fast forward button, the waveform and increase or decrease the zoom percentage of a selected waveform…. A clinician may also choose to scroll horizontally through the paused waveforms to review different sections of a waveform… Once the clinician is ready to return to the real-time display, such as by clicking a real-time button, the real-time component resumes the display to the moment in time when the real-time button was clicked and a real-time display is provided”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface comprise instructions that when executed cause the one or more processors to display alarm limits corresponding to the selected historical patient data (Kelly: Figures 11-12 and paragraphs [0040]-[0044]. “Alert information related to the alerts is displayed. In one embodiment, the alert information includes a severity icon, title of the alert, alert limits, and an icon to launch an alerts limit option. The alerts limit option, in one embodiment, allows a clinician to configure alert limits and thresholds”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions further comprise instructions that when executed cause the one or more processors to plot patient related events in the lane of the signals pane (Kelly: Figures 3-18, paragraphs [0031]-[0034], “A temporary queue component (240 in FIG. 2) receives the waveforms or data corresponding to the event automatically from the event component based on the thresholds or parameters.... a queued events section displays all of the temporarily saved waveforms. In yet another embodiment, a waveform section contains waveforms and their associated physiologic data values and the physiologic data section contains the physiologic data values. The queued events section lists the temporarily saved waveforms”, and paragraphs [0038]-[0040], “The event time line provides information related to the date and time associated with aspects of the various waveforms... the event time line displays tick marks on the time line representing hour increments ... events that have been saved permanently by the permanent save component are displayed on the event time line for the configurable time period ... A date and time label is displayed at the beginning and end of the event time ... additional markings are displayed for each event on the timeline”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 6, and further teaches where the patient related events comprise lab results or provision of medication to the patient (Kelly: Figures 3-18, and paragraph [0049]-[0051], “A medication indicator 1730 on the timeline is provided indicating that a medication was administered to the patient. Medication details 1732 are provided in the details section, in addition to the events. A preview 1740 of available waveforms is also displayed in the preview section”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface comprise instructions that when executed cause the one or more processors to display patient electrocardiogram data in a strip view lane in the signals pane, the strip view lane configured to correspond to a strip print from an electrocardiogram device (de Waele: Figures 1-2, paragraph [0013], “FIG. 1 illustrates such a display 100, with heart rate 110 plotted over time 120”, paragraph [0022], “for a heart rate monitor the threshold range may always be 40 beats per minute”, and paragraph [0029], “for near-periodic signals (e.g., electrocardiogram signals or photoplethismograph signals), dense areas of the sample can be summarized using a plot”. As well as, at least, Kelly: Figures 2-18 and paragraphs [0025]-[0028], [0035], [0043]-[0045]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 8, and further teaches wherein the instructions that when executed cause the one or more processors to display the patient electrocardiogram data in a strip view comprise instructions that when executed cause the one or more processors to 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 10, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display  the predetermined time interval of the selected historical patient data comprise instructions that when executed cause the one or more processors to scale the selected historical patient data automatically (de Waele: Figures 1-5, paragraph [0017], “In step 310, sample data is received… In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient) or automated (e.g., a patient's bedside display may automatically select the immediately preceding 24 hour time interval)”. As well as, at least, paragraphs [0015], [0023]-[0026]. The Examiner interprets as seen in Figures 1-2, when data is selected to be displayed it is scaled according to the corresponding period of time, here the data is automatically scaled to a period of time. Also see, Kelly: Figures 3-18 and paragraphs [0003]-[0005], [0025]-[0034], [0036]-[0042], [0047]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 11, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the lane of the predetermined time interval of the selected historical patient data comprise instructions that when executed cause the one or more processors to display a plurality of historical patient data in the lane, automatically scaled to display the plurality of historical patient data (de Waele: Figures 1-5, paragraph [0107], “In step 310, sample data is received… In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient) or automated (e.g., a patient's bedside display may automatically select the immediately preceding 24 hour time interval)”. As well as, at least, paragraphs [0015], [0023]-[0026]. The Examiner interprets as seen in Figures 1-2, when data is selected to be displayed it is scaled according to the corresponding period of time, here the data is automatically scaled to a period of time. Also see, Kelly: Figures 3-18 and paragraphs [0003]-[0005], [0025]-[0034], [0036]-[0042], [0047]. The Examiner interprets the combination of de Waele and Kelly teaches this, as de Waele teaches the automatic scaling and Kelly shows display of a plurality signals in a pane, further noting all of the signals of Kelly have start/end times associated with it).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 12, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 13, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the instructions that when executed cause the one or more processors to display the selected historical patient data in the graphical user interface comprise instructions that when executed cause the one or more processors to display a pair of calipers at a caliper width and a sequence of shadow calipers spaced apart at the caliper width along the lane of the signals pane (Kelly: Figure 15 and paragraphs [0043], “Calipers 1510 and grid lines are displayed on a selected ECG lead… provides a magnified view of the portion of the waveforms the caliper cross hair is centered on ... the calipers can be dragged to the desired portion of the waveform. The width of the calipers, corresponding to a time unit of the waveform, may be adjusted as desired”. As well as, Kelly: 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 14, de Waele teaches a method of monitoring a medical patient (de Waele: Figures 3, 6, Abstract, “A system, method and non-transitory computer-readable storage medium used to control the display of a display device”, and paragraph [0017], “a method 300 according to an exemplary embodiment. In step 310, sample data is received. Data may be received from any source (e.g., directly from patient monitoring equipment”), comprising: […];
--displaying historical patient data of the selected historical patient data type in a lane of a signals pane of a web-based graphical user interface (de Waele: Figure 6, elements 630, 640, paragraph [0023], “the selected pixel column is rendered with traditional line plotting… if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability”, and paragraph [0027], “The system 600 also includes a user interface 630, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 400) to a user. The system 600 also includes a data interface 640 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., receipt of sample data in step 310) with external data sources”. The Examiner notes this is a web-based user interface);
--modifying a zoom level […]; and adjusting the displayed historical patient data automatically based on the zoom level (de Waele: Figure 5, paragraph [0016], “the rendering When the level is zoomed out, meaning more pixels per column, the exemplary system may switch to a histogram representation. When the level is zoomed in, the exemplary system may switch to interpolation rendering”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability.. Also see, at least, paragraphs [0020]-[0026]. The Examiner notes the definition of linear interpolation provided in paragraph [0015], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting."”, this is a waveform display and is adjusted to distribution information (i.e., quartiles or histograms), further noting histograms read on the sub-intervals in the lane and are not waveforms), comprising:
--displaying in the lane the historical patient data as a sequence of [… distribution statistics …] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level (de Waele: Figure 5, paragraph [0016], “the rendering method may be selected based on the level of a complete signal, depending on the zoom level. When the level is zoomed out, meaning more pixels per column, the exemplary system may switch… representation”, paragraphs [0018]-[0019], “the selection of sample data made in step 320 is divided into pixel columns… The pixel columns may be considered as time bins, each of which contains a plurality of samples”, paragraph, [0021], “If the number of samples included in the column is greater than a threshold value, display of the pixel column is altered”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability. A variety of techniques may be used to accomplish this enhancement…the alternative display may take the form of selective display of mean and quantiles… a first line 520 indicating the mean of the sample, a second line 530 indicating the 25% quantile of the sample, a third line 540 indicting the 75% quantile of the sample, a cluster of points 550 indicating minimum values, and a cluster of points 560 indicating maximum values”. As well as, at least, paragraphs [0022], [0029]. The Examiner notes that this distribution information although not a box plot, consists of the same 5 elements making up what a box plot is (i.e., median, 1st/3rd quartiles, min/max), and corresponds with Applicant’s specification paragraph [0066], and as shown in Figure 1, is a sequence of distribution statistics is shown); and
--displaying the historical patient data as a waveform for the historical patient data responsive to the zoom level not exceeding the threshold zoom level (de Waele: Figure 3, paragraphs [0015]-[0016], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting"… the rendering method may be selected based on the level of a complete signal, depending on the zoom level... When the level is zoomed in, the exemplary system may switch to interpolation rendering”, and paragraph [0023], “If, in step 350, it is determined that the selected pixel column should not have its display altered, then in step 360 the selected pixel column is rendered with traditional line plotting”. As well as, at least, paragraphs [0021]-[0022]); […]; and
-- [… selecting …] the displayed historical patient data responsive to a user input (de Waele: Figures 1-2, Figure 3, element 320, paragraph [0017], “In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient)”. Also see, at least, paragraph [0015], 
de Waele may not explicitly teach (underlined below for clarity):
--selecting an historical patient data type from a plurality of available historical patient data types;
--displaying historical patient data of the selected historical patient data type in a lane of a signals pane of a web-based graphical user interface;
-- […] a configuration pane of the web-based graphical user interface;
--panning or scrolling the displayed historical patient data responsive to a user input.
Kelly teaches a web-based patient monitoring system (Kelly: Figure 1, elements 26, 28, Figures 3-18, and paragraphs [0003]-[0005], [0015], [0018]-[0019]), in which
--selecting an historical patient data type from a plurality of available historical patient data types (Kelly: Figures 1, 2, 5, 6, 16-18, paragraph [0033], “Queued events section displays all of the temporarily saved waveforms…. Columns in the queued events section include a date/time column and a title column. The date/time column shows the start date and time for the event that was saved. The title column displays the title of the event that was saved. Details for each event may be displayed”, and paragraph [0037], “If the clinician desires to see the waveform associated with a particular aspect of physiologic data 910, the clinician merely needs to drag that component 920 into the waveform section of the display and its waveform is displayed”. As well as, at least, paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0059]. The Examiner interprets as seen in Figures 5 and 6, elements 510, 610 respectively a queue (list) in which a clinician can select historical patient data to be displayed in a waveform 
--displaying historical patient data of the selected historical patient data type in a lane of a signals pane of a web-based graphical user interface (Kelly: Figures 1, 2, 5, 6, 16-18, paragraphs [0033]-[0034], “a waveform section 520 contains waveforms and their associated physiologic data values and the physiologic data section 530 contains the physiologic data values. The queued events section 510 lists the temporarily saved waveforms… a historical queue component (not shown in FIG. 2) allows a clinician to view permanently saved waveforms and physiologic data values from a central location… A title bar displays the title of the selected event, the event start date and time, and the duration of the event”. As well as, at least, paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0059]);
-- […] a configuration pane of the web-based graphical user interface (Kelly: Figures 3-18, and paragraphs [0037]-[0039], “control buttons are provided to the clinician by the time manipulation component that allow the clinician, in various embodiments, to… increase or decrease the zoom percentage of a selected waveform”);
--panning or scrolling the displayed historical patient data responsive to a user input (Kelly: Figures 3-18, and paragraphs [0038]-[0039], “control buttons are provided to the clinician by the time manipulation component that allow the clinician, in various embodiments, to scroll through, skip forward, via a skip forward button, skip backwards, via a skip backwards button, play, rewind, via a rewind button, or fast-forward, via a fast forward button, the waveform and increase or decrease the zoom percentage of a selected waveform…. A clinician may also choose to scroll horizontally through the paused waveforms to review different sections of a waveform… Once the clinician is ready to return clicking a real-time button, the real-time component resumes the display to the moment in time when the real-time button was clicked and a real-time display is provided”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a GUI displaying scrolling or panning through the displayed signal data, and displaying types of available historical data as taught by Kelly within the method for automatically adjusting the format of selected historical data to be displayed based on a zooming threshold as taught by de Waele with the motivation of “allow[ing] clinicians to remotely access, annotate, measure, and save real-time and historical physiologic data” (Kelly: paragraphs [0001]-[0005]).
de Waele and Kelly may not explicitly teach (underlined below for clarity):
--modifying a zoom level responsive to a zoom widget of a configuration pane of the web-based graphical user interface; and
--displaying in the lane the historical patient data as a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level;
Muhsin teaches a medical monitoring system that receives physiological parameters associated with a patient and displays an analytical presentation view of the data, in this case a box plot as well as a distribution plot, and allows for use of zooming widget to zoom in and out of the data (Muhsin: Figure 6A, elements 604, 608, Figure 6C, 6E, 7 and paragraphs [0005]-[0010], [0031]-[0032], [0058], [0069], [0081]-[0084], [0088]-[0092], [0118]), in which
--modifying a zoom level responsive to a zoom widget of a configuration pane of the web-based graphical user interface (Muhsin: paragraph [0058], “A pinch 412 is a finger control gesture that expands or contracts the field of view on the display 104… Moving the touch points a user may interrupt replay to pause, speed up or slow down the replay, zoom in or out on a time period, switch to another time period, end replay, change display elements”); and
--displaying in the lane the historical patient data as a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level (Muhsin: Figure 6A, elements 604, 608, Figure 6C, 6E, 7 and paragraphs [0031]-[0032], “The display provides measurement data for a wide variety of monitored parameters for the patient under observation in numerical or graphic form, and in various embodiments”, paragraphs [0081]-[0084], “the display 104 is configurable to permit the user to adjust the manner by which the physiologic parameters are presented on the display 104… the display 104 automatically scales its presentation of information… box-and-whisker analytical presentation views 604… distribution analytical presentation views 608”, paragraphs [0088]-[0092], “As shown in FIG. 6C, a box-and-whisker plot analytical presentation view 604 visually presents the range of measurements received over a specified or pre-determined period of time, and the boundaries of the quartiles in which the data lies”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include displaying box plots and using a zoom widget to adjust the zoom level as taught by Muhsin within the zooming thresholds to adjust the format of the display data between waveform and distribution information as taught by de Waele and Kelly with the motivation of “advantageously provid[ing] a trend of a monitored value or physiological parameter at a mere glimpse” (Muhsin: paragraphs [0088]-[0092]).

--displaying in the lane the historical patient data as a sequence of box plots and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level;
Spitzer teaches a web-based application in which a dataset (historical patient data) can be received and a box plot and violin plot generated and displayed representing a visualization of the distribution information in the dataset (Spitzer: Figure 1b and columns 1-2), in which
--displaying in the lane the historical patient data as a sequence of box plots and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level (Spitzer: Column 1, “The box plot, also known as the box-and-whisker plot, represents both the summary statistics and the distribution of the primary data. The box plot thus enables visualization of the minimum, lower quartile, median, upper quartile and maximum of any data set (Fig. 1b)… Other variations, including bean plots and violin plots, reveal additional details of the data distribution. These latter variants are less statistically informative but allow better visualization of the data distribution”, and column 2, “an open-source application, called BoxPlotR, and an associated web portal that allow rapid generation of customized box plots. A user-defined data matrix is uploaded as a file or pasted directly into the application to generate a basic box plot with options for additional features. Sample size may be represented by the width of each box in proportion to the square root of the number of observations… The underlying data distribution may be visualized as a violin or bean plot”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Spitzer within teaching of de Waele, 
de Waele, Kelly, Muhsin and Spitzer may not explicitly teach (underlined below for clarity):
--displaying statistical information corresponding to a selected box plot, responsive to a selection of one of the box plots;
Zahniser teaches displaying statistical information corresponding to a selected box plot, responsive to a selection of one of the box plots (Zahniser: paragraphs [0094]-[0095], “a technician can select a subset of measured values in one of the plots by clicking… Summary statistics featuring numerical values associated with the selected points are displayed when this selection is complete, for example, in a pop-up window”, paragraph [0104], “When a particular lot is selected, statistical values associated with the lot (e.g., standard deviation SD, coefficient of variance CV, and number of measurements of the sample n) can be displayed in a popup display box”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include the selection of displayed data to display statistical information corresponding 

Regarding claims 16 and 34,
	Claim(s) 16 and 34 is/are analogous to Claim(s) 5, thus Claim(s) 16 and 34 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Regarding (Original) claim 17, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches displaying non-waveform patient related events in a second lane of the signals pane (Kelly: Figures 3-18, paragraphs [0031]-[0034], “A temporary queue component (240 in FIG. 2) receives the waveforms or data corresponding to the event automatically from the event component based on the thresholds or parameters.... a queued events section displays all of the temporarily saved waveforms. In yet another embodiment, a waveform section contains waveforms and their associated physiologic data values and the physiologic data section contains the physiologic data values. The queued events section lists the temporarily saved waveforms”, paragraphs [0038]-[0040], “The event time line provides information related to the date and time associated with aspects of the various waveforms... the event time line displays tick marks on the time line representing hour increments ... events that have been saved permanently by the permanent save component are displayed on the event time line for the configurable time period ... A date and time label is displayed at the beginning and end of the event time ... additional markings are displayed for each event on the timeline”, and paragraphs [0049]-[0051], “A medication indicator 1730 on the timeline is provided indicating that a medication was administered to the patient. Medication details 1732 are provided in the details section, in addition to the events. A preview 1740 of available waveforms is also displayed in the preview section”).
The motivation to combine is same as in claim 14, incorporated herein.

Regarding (Currently Amended) claim 18, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches wherein selecting the historical patient data type from the plurality of available historical patient data types comprises: displaying available types of historical patient data in a navigation pane of the graphical user interface (Kelly: Figures 1, 2, 5, 6, 16-18, paragraph [0033], “Queued events section displays all of the temporarily saved waveforms…. Columns in the queued events section include a date/time column and a title column. The date/time column shows the start date and time for the event that was saved. The title column displays the title of the event that was saved. Details for each event may be displayed”. As well as, at least, paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0059]. The Examiner interprets as seen in Figures 5 and 6, elements 510, 610 respectively a queue (list) in which a clinician can select historical patient data to be displayed in a waveform and physiological data section, further noting the figures show multiple types of physiological data available); and
--selecting a type of historical patient data from the available types of historical patient data for display in the lane of the signals pane, responsive to a user input (Kelly: Figures 1, 2, 5, 6, 16-18, and paragraph [0037], “If the clinician desires to see the waveform associated with a particular aspect of physiologic data 910, the clinician merely needs to drag that component 920 into the waveform section of the display and its waveform is displayed”).


Regarding claims 19 and 37,
	Claim(s) 19 and 37 is/are analogous to Claim(s) 8, thus Claim(s) 19 and 37 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

	Regarding (Original) claim 20, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 19, and further teaches autoscaling the electrocardiogram data in the lane (de Waele: Figures 1-5, paragraph [0013], “FIG. 1 illustrates such a display 100, with heart rate 110 plotted over time 120”, paragraph [0017], “In step 310, sample data is received… In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient) or automated (e.g., a patient's bedside display may automatically select the immediately preceding 24 hour time interval)”, paragraph [0022], “for a heart rate monitor the threshold range may always be 40 beats per minute”, and paragraph [0029], “for near-periodic signals (e.g., electrocardiogram signals or photoplethismograph signals), dense areas of the sample can be summarized using a plot”. As well as, at least, paragraphs [0015], [0023]-[0026]. The Examiner interprets as seen in Figures 1-2, when data is selected to be displayed it is scaled according to the corresponding period of time, here the data is automatically scaled to a period of time. Also see, Kelly: Figures 3-18 and paragraphs [0003]-[0005], [0025]-[0034], [0036]-[0042], [0047]).
	The motivation to combine is same as in claim 14, incorporated herein.

Regarding (Original) claims 21, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 19, and further teaches displaying a pair of caliper lines in the electrocardiogram strip view (de Waele: Figures 1-2, element 140, paragraph [0014]. These lines are calipers, however also see, Kelly: Figure 15 and paragraphs [0043], “Calipers 1510 and grid lines are displayed on a selected ECG lead… provides a magnified view of the portion of the waveforms the caliper cross hair is centered on ... the calipers can be dragged to the desired portion of the waveform. The width of the calipers, corresponding to a time unit of the waveform, may be adjusted as desired”. As well as, Kelly: paragraphs [0039], and [0053].).
The motivation to combine is same as in claim 14, incorporated herein.

Regarding claims 22,
	Claim(s) 22 is/are analogous to Claim(s) 9, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

	Regarding (Original) claim 23, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches wherein the signals pane comprises a plurality of lanes, each displaying a different one or more types of historical patient data (Kelly: Figures 3-5, 8-15, and paragraph [0028], “the signal component (225 in FIG. 2) receives signals from more than one device corresponding to measurements associated with a patient. A real-time component converts the data received from medical device 205 into electronic waveforms 310, 320 that can be displayed as tracings or graphs”. As well as, at least, [0037]. The Examiner interprets the signals pane as shown in the figures, displays multiple lanes of signals for varying types of historical physiological data of a patient).


Regarding (Original) claim 24, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches wherein the historical patient data comprises historical patient alarm data (Kelly: Figures 16-18, paragraph [0030], “The event is based on thresholds or parameters that allow the events to be automatically saved ... an event is detected for which a threshold or parameter is met or exceeded, the waveforms and data corresponding to the event is communicated to the temporary queue component”, and paragraphs [0049]-[0051], “Referring now to FIG. 18, a graph summary displays a total number of events for a patient over a configured period of time ... The clinician is able to determine that the patient had 17 events on Jul. 11, 2010, 15 events on Jul. 12, 2010, and 3 events 1840 on Jul. 13, 2010”. The Examiner interprets the graph summary shown in the Figures 16-18 an "ALERT SUMMARY" as can be seen towards the top of the figures and in Figures 16-18 show displays of historic alerts).
The motivation to combine is same as in claim 14, incorporated herein.

Regarding claims 25,
	Claim(s) 25 is/are analogous to Claim(s) 12, thus Claim(s) 25 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 12.

Regarding (Previously Presented) claim 27, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 17, and further teaches wherein the non-waveform patient related events comprise lab results or provisioning of medication (Kelly: Figures 3-18, and paragraph [0049]-[0051], “A medication indicator 1730 on the timeline is provided indicating that a medication was administered to the patient. Medication details 1732 are provided in the details section, in addition to the events. A preview 1740 of available waveforms is also displayed in the preview section”).
The motivation to combine is same as in claim 14, incorporated herein.

Regarding (Original) claim 28, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches displaying a pair of caliper lines at a caliper width on the historical patient data; displaying a sequence of shadow calipers spaced apart the caliper width on the historical patient data; and removing the pair of caliper lines and the sequence of shadow calipers (Kelly: Figure 15 and paragraphs [0043], “Calipers 1510 and grid lines are displayed on a selected ECG lead… provides a magnified view of the portion of the waveforms the caliper cross hair is centered on ... the calipers can be dragged to the desired portion of the waveform. The width of the calipers, corresponding to a time unit of the waveform, may be adjusted as desired”. As well as, Kelly: paragraphs [0039], and [0053]. The Examiner interprets the grid lines correspond to the shadow calipers, and once the measurement is taken the caliper and grid lines are removed by clicking "SAVE" or "CANCEL" as seen on Figure 15.
The motivation to combine is same as in claim 14, incorporated herein.

Regarding (Currently Amended) claim 29, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 14, and further teaches selecting a patient in the configuration pane of the graphical user interface, where the historical patient data is historical patient data corresponding to the selected patient (de Waele: Figure 3, and paragraph [0017]. As well as, Kelly: Figures 1, 2, 5, 6, 16-18, paragraph [0033], “Queued events section displays all of the temporarily saved waveforms…. Columns in the queued events section include a date/time column and a title column. The date/time column shows the start date and time for the event that was saved. The title column displays the title of the event that was saved. Details for each event may be displayed”. As well as at least paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0050], [0059]).
The motivation to combine is same as in claim 14, incorporated herein.

	Regarding (Currently Amended) claim 30, de Waele teaches a non-transitory computer readable medium, on which are stored instructions for monitoring medical patient historical information, comprising instructions that when executed cause a medical patient monitoring system (de Waele: Figures 3, 6, Abstract, “A system, method and non-transitory computer-readable storage medium used to control the display of a display device”, paragraph [0017], “sample data is received. Data may be received from any source (e.g., directly from patient monitoring equipment), comprising instructions that when executed cause a medical patient monitoring system (de Waele: Figure 6, element 610, and paragraph [0027], “The system 600 includes a data storage element 610 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 610 may store code for implementing the method 300… one or more microprocessors capable of executing code such as the code for implementing the method 300”. Also see, Figure 3, and paragraphs [0017]-[0026], for receiving and displaying historical data) to:
--select a historical patient data associated with a monitored patient (de Waele: Figures 1-2, Figure 3, element 320, paragraph [0017], “In step 320, a selection, such as the selection shown in FIG. 1, is selected for display. Selection may be manual (e.g., a clinician may select a time interval of interest for a patient)”. Also see, at least, paragraph [0015], [0021]-[0023]. The Examiner interprets as seen in Figures 1-2, the user able to select (control) display of a specific period of time of interest of the signal); and
--display the selected historical patient data in a web-based […] user interface (de Waele: Figure 6, elements 630, 640, paragraph [0023], “the selected pixel column is rendered with traditional line plotting… if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability”, and paragraph [0027], “The system 600 also includes a user interface 630, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 400) to a user. The system 600 also includes a data interface 640 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., receipt of sample data in step 310) with external data sources”. The Examiner notes this is a web-based user interface), the […] user interface comprising:
--a signals pane, […] configured to display a predetermined time interval of the selected historical patient data (de Waele: Figures 1-2, and paragraphs [0015]-[0017], “One common technique that may be used to gain greater insight into the contents of a signal plot is zooming in on a selected time interval, such as time interval 140 of FIG. 1. FIG. 2 illustrates a display 200 with heart rate 210 plotted over time 220, with the interval of time 220 corresponding to time interval 140 of FIG. 1”); and […], 
--wherein the selected historical patient data is displayed in the lane as a sequence of [… distribution statistics …] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level (de Waele: Figure 5, paragraph [0016], “the rendering method may be When the level is zoomed out, meaning more pixels per column, the exemplary system may switch… representation”, paragraphs [0018]-[0019], “the selection of sample data made in step 320 is divided into pixel columns… The pixel columns may be considered as time bins, each of which contains a plurality of samples”, paragraph, [0021], “If the number of samples included in the column is greater than a threshold value, display of the pixel column is altered”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability. A variety of techniques may be used to accomplish this enhancement…the alternative display may take the form of selective display of mean and quantiles… a first line 520 indicating the mean of the sample, a second line 530 indicating the 25% quantile of the sample, a third line 540 indicting the 75% quantile of the sample, a cluster of points 550 indicating minimum values, and a cluster of points 560 indicating maximum values”. As well as, at least, paragraphs [0022], [0029]. The Examiner notes that this distribution information although not a box plot, consists of the same 5 elements making up what a box plot is (i.e., median, 1st/3rd quartiles, min/max), and corresponds with Applicant’s specification paragraph [0066], and as shown in Figure 1, is a sequence of distribution statistics is shown),
--wherein the selected historical patient data is displayed as a waveform for the historical patient data responsive to the zoom level not exceeding the threshold zoom level (de Waele: Figure 3, paragraphs [0015]-[0016], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting"… the rendering method may be selected based on the level of a complete signal, depending on the zoom level... hen the level is zoomed in, the exemplary system may switch to interpolation rendering”, and paragraph [0023], “If, in step 350, it is determined that the selected pixel column should not have its display altered, then in step 360 the selected pixel column is rendered with traditional line plotting”. As well as, at least, paragraphs [0021]-[0022]), […], and
--wherein the graphical user interface automatically adjusts the selected historical patient data between the waveform and [… distribution statistics …] based on the zoom level (de Waele: Figure 5, paragraph [0016], “the rendering method may be selected based on the level of a complete signal, depending on the zoom level. When the level is zoomed out, meaning more pixels per column, the exemplary system may switch to a histogram representation. When the level is zoomed in, the exemplary system may switch to interpolation rendering”, paragraphs [0023]-[0025], “if, in step 350, it is determined that the selected pixel column should have its display altered, then in step 370 the selected pixel column is rendered using an alternative technique to enhance readability.. Also see, at least, paragraphs [0020]-[0026]. The Examiner notes the definition of linear interpolation provided in paragraph [0015], “Linear interpolation in general and linear interpolation across several pixel columns may be generally referred to as "line plotting."”, this is a waveform display and is adjusted to distribution information (i.e., quartiles or histograms), further noting histograms read on the sub-intervals in the lane and are not waveforms).
de Waele may not explicitly teach (underlined below for clarity):
--display the selected historical patient data in a web-based graphical user interface, the graphical user interface comprising:
--a signals pane, comprising a plurality of lanes, each lane configured to display a predetermined time interval of the selected historical patient data;
a configuration pane, […],
Kelly teaches a web-based patient monitoring system (Kelly: Figure 1, elements 26, 28, Figures 3-18, and paragraphs [0003]-[0005], [0015], [0018]-[0019]), in which
--display the selected historical patient data in a web-based graphical user interface (Kelly: Figures 1, 2, 5, 6, 16-18, paragraphs [0033]-[0034], “a waveform section 520 contains waveforms and their associated physiologic data values and the physiologic data section 530 contains the physiologic data values. The queued events section 510 lists the temporarily saved waveforms… a historical queue component (not shown in FIG. 2) allows a clinician to view permanently saved waveforms and physiologic data values from a central location… A title bar displays the title of the selected event, the event start date and time, and the duration of the event”. As well as, at least, paragraphs [0003]-[0005], [0025]-[0034], [0039]-[0042], [0047], [0059]), the graphical user interface comprising:
--a signals pane, comprising a plurality of lanes, each lane configured to display a predetermined time interval of the selected historical patient data (Kelly: Figures 3-18, and paragraphs [0028]-[0029], “The term waveform refers to the shape of a graph of the varying quantity against time… the real-time display component (230 in FIG. 2) provides a clinician with a configurable time period of real-time waveforms and physiologic data values… In addition to providing a real-time display of the waveforms and physiologic data, the real-time component provides, in this example, the last twenty-four hours of waveforms and physiologic data”, paragraph [0031], “a portion of time prior to the actual event is saved in association with the waveforms or data corresponding to the event… allows a clinician to manually and temporarily save events to the temporary queue”, paragraph [0039], “if the configurable time period is set to twenty-four hours, then the paused view component will show an event time distinguishing characteristics are used to denote the start and end times of the event…Once the duration is set via the dialog box, the display is updated to display the beginning and end times of the waveform displays”. As well as, at least, paragraph [0037]. The Examiner interprets as seen in Figures 3-18 the waveforms (signals) can be displayed for both the configurable time period of all the collected data and for the events that are detected and/ or chosen start and end points, both of which are predetermined time intervals of historic data, and multiple lanes can be seen displaying signals in the Figures 3-15);
--a configuration pane, […] (Kelly: Figures 3-18, and paragraphs [0037]-[0039], “control buttons are provided to the clinician by the time manipulation component that allow the clinician, in various embodiments, to… increase or decrease the zoom percentage of a selected waveform”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include a GUI displaying a plurality of lanes to display signal information as taught by Kelly within the system for automatically adjusting the format of selected historical data to be displayed based on a zooming threshold as taught by de Waele with the motivation of “allow[ing] clinicians to remotely access, annotate, measure, and save real-time and historical physiologic data” (Kelly: paragraphs [0001]-[0005]).
de Waele and Kelly may not explicitly teach (underlined below for clarity):
--a configuration pane, comprising a zoom widget adapted to modify a zoom level of the historical patient data displayed in the signals pane,
--wherein the selected historical patient data is displayed in the lane as a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level, box plots […] based on the zoom level.
Muhsin teaches a medical monitoring system that receives physiological parameters associated with a patient and displays an analytical presentation view of the data, in this case a box plot as well as a distribution plot, and allows for use of zooming widget to zoom in and out of the data (Muhsin: Figure 6A, elements 604, 608, Figure 6C, 6E, 7 and paragraphs [0005]-[0010], [0031]-[0032], [0058], [0069], [0081]-[0084], [0088]-[0092], [0118]), in which
--a configuration pane, comprising a zoom widget adapted to modify a zoom level of the historical patient data displayed in the signals pane (Muhsin: paragraph [0058], “A pinch 412 is a finger control gesture that expands or contracts the field of view on the display 104… Moving the touch points apart from each other zooms in on the field of view, enlarging it, while moving the touch points together zooms out on the field of view, contracting it”, paragraph [0069], “A trend line control enables the user to zoom in by pinching in, zoom out by pinching out”, paragraph [0118], “a user may interrupt replay to pause, speed up or slow down the replay, zoom in or out on a time period, switch to another time period, end replay, change display elements”),
--wherein the selected historical patient data is displayed in the lane as a sequence of box plots […] for time sub-intervals responsive to the zoom level exceeding a threshold zoom level, […] wherein the graphical user interface automatically adjusts the selected historical patient data between the waveform and the box plots […] based on the zoom level (Muhsin: Figure 6A, elements 604, 608, Figure 6C, 6E, 7 and paragraphs [0031]-[0032], “The display provides measurement data for a wide variety of monitored parameters for the patient under observation in numerical or graphic form, and in various embodiments”, paragraphs [0081]-[0084], “the display box-and-whisker analytical presentation views 604… distribution analytical presentation views 608”, paragraphs [0088]-[0092], “As shown in FIG. 6C, a box-and-whisker plot analytical presentation view 604 visually presents the range of measurements received over a specified or pre-determined period of time, and the boundaries of the quartiles in which the data lies”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include displaying box plots and using a zoom widget to adjust the zoom level as taught by Muhsin within the zooming thresholds to adjust the format of the display data between waveform and distribution information as taught by de Waele and Kelly with the motivation of “advantageously provid[ing] a trend of a monitored value or physiological parameter at a mere glimpse” (Muhsin: paragraphs [0088]-[0092]).
de Waele, Kelly and Muhsin may not explicitly teach (underlined below for clarity):
--wherein the selected historical patient data is displayed in the lane as a sequence of box plots and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level, […] wherein the graphical user interface automatically adjusts the selected historical patient data between the waveform and the box plots and violin plots based on the zoom level.
Spitzer teaches a web-based application in which a dataset (historical patient data) can be received and a box plot and violin plot generated and displayed representing a visualization of the distribution information in the dataset (Spitzer: Figure 1b and columns 1-2), in which
and violin plots that indicate distribution information corresponding to the box plots for time sub-intervals responsive to the zoom level exceeding a threshold zoom level, […] wherein the graphical user interface automatically adjusts the selected historical patient data between the waveform and the box plots and violin plots based on the zoom level (Spitzer: Column 1, “The box plot, also known as the box-and-whisker plot, represents both the summary statistics and the distribution of the primary data. The box plot thus enables visualization of the minimum, lower quartile, median, upper quartile and maximum of any data set (Fig. 1b)… Other variations, including bean plots and violin plots, reveal additional details of the data distribution. These latter variants are less statistically informative but allow better visualization of the data distribution”, and column 2, “an open-source application, called BoxPlotR, and an associated web portal that allow rapid generation of customized box plots. A user-defined data matrix is uploaded as a file or pasted directly into the application to generate a basic box plot with options for additional features. Sample size may be represented by the width of each box in proportion to the square root of the number of observations… The underlying data distribution may be visualized as a violin or bean plot”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Spitzer within teaching of de Waele, Kelly and Muhsin since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of 
de Waele, Kelly, Muhsin and Spitzer may not explicitly teach (underlined below for clarity):
--wherein statistical information corresponding to a selected box plot is displayed responsive to a selection of one of the box plots, 
Zahniser teaches wherein statistical information corresponding to a selected box plot is displayed responsive to a selection of one of the box plots (Zahniser: paragraphs [0094]-[0095], “a technician can select a subset of measured values in one of the plots by clicking… Summary statistics featuring numerical values associated with the selected points are displayed when this selection is complete, for example, in a pop-up window”, paragraph [0104], “When a particular lot is selected, statistical values associated with the lot (e.g., standard deviation SD, coefficient of variance CV, and number of measurements of the sample n) can be displayed in a popup display box”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include the selection of displayed data to display statistical information corresponding to the selection as taught by Zahniser within the display of box plots and statistical information on a user interface as taught by de Waele, Kelly, Muhsin and Spitzer with the motivation of “improve[ing] a technician's ability to observe and monitor trends” (Zahniser: paragraph [0097]).	

Regarding claim 31, 


Regarding claim 35, 
	Claim(s) 35 is/are analogous to Claim(s) 6, thus Claim(s) 35 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Regarding claim 36, 
	Claim(s) 36 is/are analogous to Claim(s) 7, thus Claim(s) 36 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Regarding claim 38,
	Claim(s) 38 is/are analogous to Claim(s) 9, thus Claim(s) 38 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.
	
	Regarding (New) claim 39, de Waele, Kelly, Mushin, Spitzer and Zahniser teaches the limitations of claim 1, and further teaches wherein the statistical information comprises one or more of date and time, mean, median, and first, second, third, and fourth quartiles value ranges for the historical patient data corresponding to the selected box plot (de Waele: paragraph [0025], “display may take the form of selective display of mean and quantiles”; Zahniser: paragraphs [0094]-[0095], “Summary statistics can include, for example, the number of measured values in the subset, the mean of the measured values, the standard deviation, the coefficient of variation, and/or the percent root-mean-square deviation”).


Regarding claim 40 and 41,
	Claim(s) 40 and 41 is/are analogous to Claim(s) 39, thus Claim(s) 40 and 41 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 39.

Response to Arguments
In view of Applicant’s arguments filed 23 December 2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 23 December 2020.  

Rejections under 35 U.S.C. § 103
Regarding the rejections of claims 1-2, 5-14, 16-31, and 34-41, the Examiner has considered the applicant’s arguments; however the arguments are either not persuasive as addressed herein or are addressed via the new ground of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Claims 1, 14 and 30
Applicant argues:
an important distinction is that de Waele does not switch between waveform ("line plotting" in de Waele) and histogram based on a threshold zoom level, but on whether individual "pixel columns," which are "time bins, each of which contains a plurality of samples" (de Waele at [0019]), contain more than a threshold number of samples (de Waele at [0021])… While there may be a relationship between a zoom level and the number of data points in a pixel column… so focuses on the number of samples in a pixel
column rather than on a zoom level as in Applicant's claims… de Waele nowhere suggests the use of a sequence of box plots and violin plots at time sub-intervals in the 

The Examiner respectfully disagrees.
	It is respectfully submitted that the argued switching from waveform to box plots and violin plots is taught by the combination of de Waele, Muhsin and Spitzer. In particular, de Waele paragraph [0016] teaches “When the level is zoomed out, meaning more pixels per column, the exemplary system may switch to a histogram representation. When the level is zoomed in, the exemplary system may switch to interpolation rendering”, teaches the argued limitation, this switching is based on the zoom level, the “meaning more pixels per column” is used to further describe the zoom direction in terms of what zoomed in and zoomed out means, and reads on what is required under the broadest reasonable interpretation. With respect to the sequence language this is taught by de Waele Figure 1, as shown a sequence of histograms is shown, each histogram representing a time sub-interval (see above, but at least de Waele paragraphs [0018], [0024]), which reads on what is required under the broadest reasonable interpretation. Additionally, although de Waele does not explicitly recite box or violin plots, paragraph [0025] of de Waele describes all of the elements that make up a box plot as described by Applicant’s specification paragraph [0066], and therefore it would be obvious to include the box plots of Mushin with the motivation of “advantageously provid[ing] a trend of a monitored value or physiological parameter at a mere glimpse” (Muhsin: paragraphs [0088]-[0092]). 
	Finally the argued selection of the plot to provide additional statistical information is taught by newly applied Zahniser and would be obvious to include with the motivation of “improve[ing] a technician's ability to observe and monitor trends” (Zahniser: paragraph [0097]). Therefore Applicant’s argument is moot in view of the new grounds of rejection.

Claims 2, 5-13, 16-29, 31, and 34-38
It is respectfully submitted that independent claims 1, 14, and 30 are NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 2, 5-13, 16-29, 31, and 34-38 are NOT allowable, for substantially the same, or similar reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626